Exhibit CERTIFICATION I, William B. Timmerman, certify that: 1.I have reviewed this quarterly report on Form10-Q of South Carolina Electric& Gas Company; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:October 9, 2009 /s/William B. Timmerman William B. Timmerman Chairman of the Board and Chief Executive Officer 6
